McIlvaine, J.
The state constitution provides that “ laws shall be passed, taxing by a uniform rule . . . all real and personal property according to its true value in money.” Such laws have been passed; and yet the real estate of the defendant in error, of which its safe is a part, is not taxed according to its true value in money. Here is a public wrong, which, confessedly, should be remedied. That there is a remedy provided by law is not doubted, but it js made a question whether the mode and manner of remedy proposed by the auditor are authorized by the statute. xEor his authority the auditor relies upon section 35 of the tax law of April 5,1859, which provides that “ each county auditor shall, from time to time, correct any errors which he may discover in the name of the owner, in the valuation, description, or quantity of any tract or lot contained in the list of real property in his county.”
The language of this section would seem broad enough to authorize the proposed action of the auditor; but when considered in connection with other provisions, and as part of the scheme developed by the whole statute, we think the court below was right in holding that the auditor was-without authority in the premises.
*610If the facts in relation to the improvement, and valuation of this property by the district assessor, had been brought to the notice of the decennial board of equalization, organized in and for the city of Cincinnati, under section 40 of the act as amended May 8, 1868 (S. & S. 753), it would have been the duty of the board to have raised the valuation of the property to its true value in money. The decennial board, however, having failed to correct the mistake of the assessor, another provision is made for its correction, in section 45 of the same amendatory act, by the annual board of equalization.
The facts stated in this record, we think, make a case for the action of the board of equalization, and not for correction by the auditor under section 35. It is not necessary, nor would it be safe to attempt, to define cases in which the auditor is authorized by the provisions of this section to correct errors; but we can safely say that his authority does not extend to .subjects, which the statute places under the control of boards of equalization. One of the duties of such boards is thus prescribed in the statute : ■“1. They shall raise the valuation of such tracts and lots ■of real property as, in their opinion, have been returned below their true value, to such price or sum as they believe ito be the true value thereof,” etc.
It seems to us that the legislative intent was to place the •correction of any error in the judgment of assessors as to ■the valuation, under the sole supervision of boards of ■equalization, whether such erroneous judgment was induced by ignorance or mistake either of law or fact.
In this case the safe of defendant in error was not the ■subject of a separate valuation. It could only be valued with and as part of the real estate. The real estate of which ?it was a betterment was valued by the assessor, and the valuation thus made was truly returned by him. It is true .that the property was underrated by reason of the ignorance ©r mistake of the assessor as to the character of its ira. j)rovements,thus presenting a clear case for the board oí *611equalization to “ raise the valuation,” hut not a case for correcting the valuation by the auditor under section 35.

Motion overruled.